              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20 CV 53 MR WCM

UNITED STATES OF AMERICA,           )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                         ORDER
                                    )
APPROXIMATELY $9,393.00 IN U.S.     )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina;             )
                                    )
APPROXIMATELY $24,484.00 IN U.S. )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina; and         )
                                    )
ONE 2019 TOYOTA TUNDRA              )
CREWMAX TRUCK,                      )
VIN 5TFHY5F16KX809215               )
                                    )
           Defendants,              )
                                    )
BLADE CHRISTIAN FRIERSON,           )
                                    )
           Claimant.                )
___________________________________ )

      This matter is before the Court upon a Motion to Extend Stay (the

“Motion to Extend,” Doc. 10) filed by claimant Blade Christian Frierson

(“Claimant”), which requests that the stay in this civil forfeiture proceeding be

extended pending the completion of a related criminal matter.

                                        1



      Case 1:20-cv-00053-MR-WCM Document 11 Filed 09/30/20 Page 1 of 3
      On April 7, 2020, this Court entered an Order staying this action for 90

days based on Claimant’s description of numerous charges currently pending

against him in the General Court of Justice for the County of Buncombe, North

Carolina (the “State Charges”) and his assertion that the instant forfeiture

proceeding and the State Charges include allegations that Claimant was

operating a drug trafficking operation using the subject currency and vehicle.

See Doc. 6, ¶¶ 1(a)-(h), 2 & Doc. 7. The April 7, 2020 Order provided that after

the expiration of the 90-day period (which would expire on July 6, 2020), the

stay would automatically dissolve unless the Government or Claimant showed

by motion reasons why the stay should not be lifted. Doc. 7.

      On July 6, 2020, the Court granted Claimant’s first Motion to Extend the

stay based on Claimant’s assertion that “the related state criminal proceedings

are still pending a probable cause determination in Buncombe County District

Court” and that “[t]he next court date for those matters is scheduled for July

17, 2020.” Doc. 8, ¶ 3; Doc. 9. The Court’s July 6, 2020 Order extended the stay

in this matter for a period of 90 days, through and including October 5, 2020.

Doc. 9.

      On September 30, 2020, Claimant filed the instant Motion to Extend.

Doc. 10. Therein, Claimant states that the related state criminal proceedings

are still pending a probable cause determination and that the next court date

                                       2



      Case 1:20-cv-00053-MR-WCM Document 11 Filed 09/30/20 Page 2 of 3
for such matters is scheduled for December 11, 2020. Doc. 10, p. 2. Claimant

further states that his counsel in these proceedings has conferred with defense

counsel in the state court proceedings, who has advised that the state court

proceedings remain in the same posture as they were in July. Id. Additionally,

Claimant states that counsel for the Government does not oppose an extension

of the stay. Id. at p. 3.

       The Court finds that a continuation of the stay of the proceedings is

warranted under these circumstances.

      Accordingly, the Motion to Extend Stay (Doc. 10) is GRANTED, and the

stay previously entered in this matter is EXTENDED for a period of 90 days,

through and including January 4, 2021. After the expiration of this extended

period, the stay shall automatically dissolve unless the Government or

Claimant show by motion reasons why the stay should not be lifted.



                                 Signed: September 30, 2020




                                        3



      Case 1:20-cv-00053-MR-WCM Document 11 Filed 09/30/20 Page 3 of 3
